 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”), dated as of June 28, 2012, between
Skinny Nutritional Corp., a Nevada corporation (together with its successors and
assigns, the “Grantor”), and Trim Capital LLC, a Delaware limited liability
company (together with its successors and assigns, the “Secured Party”), the
purchaser under that certain Securities Purchase Agreement (as may be amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Purchase Agreement), dated as of the date hereof between the Grantor and the
Secured Party.

 

WITNESSETH:



 

WHEREAS, the Grantor and the Secured Party are parties to the Purchase
Agreement, and

 

WHEREAS, pursuant to the terms and conditions of the Purchase Agreement, the
Secured Party has agreed to extend loans to the Grantor at each of the Initial
Closing and the Second Closing under the Purchase Agreement, repayment of which
is evidenced by the Initial Note and the Remaining Note issued pursuant to the
Purchase Agreement, and

 

WHEREAS, in order to induce the Secured Party to enter into the Purchase
Agreement and the other Transaction Documents and to extend the loans pursuant
to the Purchase Agreement, the Grantor has agreed to execute and deliver to the
Secured Party this Agreement and other collateral documents and to grant the
Secured Party a continuing security interest in and to the Collateral in order
to secure the prompt and complete payment, observance and performance of, among
other things, the Secured Obligations.

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

 

1.           Defined Terms. All capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Notes, or if not expressly defined in the Notes, then in
the Purchase Agreement.  Any terms used in this Agreement that are defined in
the Code (whether or not capitalized) shall be construed and defined as set
forth in the Code unless otherwise defined herein or in the Notes or the
Purchase Agreement; provided, however, that if the Code is used to define any
term used herein and if such term is defined differently in different Articles
of the Code, the definition of such term contained in Article 9 of the Code
shall govern. In addition to those terms defined elsewhere in this Agreement, as
used in this Agreement, the following terms shall have the following meanings:

  

(a)          “Account” means an account (as that term is defined in the Code).

 

(b)          “Account Debtor” means an account debtor (as that term is defined
in the Code).

 

1

 

  

(c)          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

(d)          “Books” means books and records (including the Grantor’s Records
indicating, summarizing, or evidencing the Grantor’s assets (including the
Collateral) or liabilities, the Grantor’s Records relating to the Grantor’s
business operations or financial condition, and the Grantor’s goods or General
Intangibles related to such information).

 

(e)          “Chattel Paper” means chattel paper (as that term is defined in the
Code) and includes tangible chattel paper and electronic chattel paper.

 

(f)           “Closing Date” has the meaning specified therefor in the Purchase
Agreement.

 

(g)          “Code” means the New York Uniform Commercial Code, as in effect
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to the Secured Party’s Liens on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies.

 

(h)          “Collateral” has the meaning specified therefor in Section 2;
provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.

 

(i)           “Commercial Tort Claims” means commercial tort claims (as that
term is defined in the Code), and includes those commercial tort claims listed
on Schedule 7 attached hereto.

 

(j)           “Company” shall mean the Grantor.

 

(k)          “Copyrights” means copyrights and copyright registrations, and also
includes (i) the copyright registrations and applications listed on Schedule
2 attached hereto and made a part hereof (as the same may be amended or modified
from time to time), (ii) all extensions or renewals thereof, (iii) all income,
royalties, damage awards and payments now and hereafter due or payable under and
with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
thereof, (iv) the right to sue for past, present and future infringements
thereof, and (v) all of the Grantor’s rights corresponding thereto throughout
the world.

 

2

 

 

(l)           “Deposit Account” means a deposit account (as that term is defined
in the Code).

 

(m)         “Equipment” means equipment (as that term is defined in the Code).

 

(n)          “Excluded Property” means, collectively, (i) any permit, lease,
license, contract, instrument or other agreement held by the Grantor that
prohibits or requires the consent of any Person other than the Grantor which
consent has not been obtained as a condition to the creation by the Grantor of a
Lien thereon, or any permit, lease, license, contract or other agreement held by
the Grantor to the extent that any applicable law, treaty, rule, or regulation
or any change in the interpretation or application thereof by any Governmental
Authority applicable thereto prohibits the creation of a Lien thereon, but only,
in each case, to the extent, and for so long as, such prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective by the
Code, (ii) any “intent to use” Trademark applications for which a statement of
use has not been filed (but only until such statement is filed), and
(iii) Equipment owned by the Grantor that is subject to a purchase money Lien or
capital lease (in each case, to the extent permitted under the Purchase
Agreement) if the contract or other agreement in which such Lien is granted (or
in the documentation providing for such capital lease) prohibits or requires the
consent of any Person which consent has not been obtained other than the Grantor
as a condition to the creation of any other Lien on such Equipment; provided,
however, Excluded Property shall not include any Collateral described in
subsection (i) and (iii) of this subsection (n) to the extent that any such
consent or lapse, as applicable, (x) has not been waived or (y) would be
rendered ineffective pursuant to Sections 9-406, 9-408, 9-409 of the Code or
other applicable provisions of the Code of any relevant jurisdiction or any
other applicable law (including the Bankruptcy Code, when applicable) or
principles of equity; provided, that immediately upon the ineffectiveness,
lapse, termination or waiver of any such provision, the Collateral shall
include, and the Grantor shall be deemed to have granted a security interest in,
all such right, title and interest as if such provision had never been in
effect.  “Excluded Property” shall not include any Proceeds, substitutions or
replacements of Excluded Property (unless such Proceeds, substitutions or
replacements would constitute Excluded Property).

 

(o)          “Event of Default” has the meaning specified therefor in the Notes.

 

(p)          “General Intangibles” means general intangibles (as that term is
defined in the Code), and, in any event, includes payment intangibles, contract
rights, rights to payment, rights arising under common law, statutes, or
regulations, choses or things in action, goodwill (including the goodwill
associated with any Trademark), Patents, Trademarks, Copyrights, URLs and domain
names, industrial designs and other Intellectual Property or rights therein or
applications therefor, whether under license or otherwise, programs, programming
materials, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, including Intellectual Property
Licenses, infringement claims, computer programs, information contained on
computer disks or tapes, software, literature, reports, catalogs, pension plan
refunds, pension plan refund claims, insurance premium rebates, tax refunds, and
tax refund claims, interests in a partnership or limited liability company which
do not constitute a security under Article 8 of the Code, and any other personal
property other than Commercial Tort Claims, money, Accounts, Chattel Paper,
Deposit Accounts, goods, Investment Related Property, Negotiable Collateral, and
oil, gas, or other minerals before extraction.

 

3

 

 

(q)          “Governmental Authority” means any federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.

 

(r)           “Grantor” has the meaning specified therefor in the recitals to
this Agreement.

 

(s)          “Initial Closing” has the meaning specified therefor in the
Purchase Agreement.

 

(t)           “Initial Note” has the meaning specified therefor in the Purchase
Agreement.

 

(u)          “Insolvency Proceeding” means any proceeding commenced by or
against any Person under any provision of the Bankruptcy Code or under any other
state or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement of other similar
relief.

 

(v)          “Intellectual Property” means Patents, Copyrights, Trademarks, the
goodwill associated with such Trademarks, trade secrets and confidential and
proprietary customer lists, and Intellectual Property Licenses.

 

(w)         “Intellectual Property Licenses” means rights under or interests in
any Patent, Trademark, Copyright or other Intellectual Property, including
software pursuant to license agreements with any other party (other than
commercial off the shelf software), whether the applicable Grantor is a licensee
or licensor under any such license agreement.

 

(x)           “Intellectual Property Security Agreement” means the Intellectual
Property Security Agreement between the Grantor and the Secured Party, for the
benefit of the Secured Party, dated the date hereof.

 

(y)          “Inventory” means inventory (as that term is defined in the Code).

 

4

 

 

(z)           “Investment Related Property” means investment property (as that
term is defined in the Code).

 

(aa)        “Negotiable Collateral” means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts, and documents.

 

(bb)        “Notes” has the meaning specified therefor in the Purchase
Agreement.

 

(cc)         “November 2011 Offering” means that certain private offering that
commenced in November 2011 and that expired on March 1, 2012 pursuant to which
the Grantor offered an aggregate amount of $2,500,000 of units of the Grantor’s
securities on a “best efforts” basis, with each unit consisting of one
Convertible Senior Subordinated Secured Note in the principal amount of $25,000
and one (1) Series A Common Stock Purchase Warrant.

 

(dd)        “November 2011 Security Agreement(s)” means the Security
Agreement(s) that the Grantor entered into with the holders of the Grantor’s
Convertible Senior Subordinated Secured Notes that were issued in the November
2011 Offering.

 

(ee)        “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing, of the
Grantor to the Secured Party under this Agreement, the Notes, the Purchase
Agreement, the Intellectual Property Security Agreement, the other Transaction
Documents, and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith, in each case, whether now
or hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Party as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.  Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on, the Notes and the loans
extended pursuant thereto (including any interest that accrues after the
commencement of an Insolvency Proceeding regardless of whether allowed or
allowable in whole or in part as a claim in such Insolvency Proceeding);
(ii) any and all other fees, legal fees and other expenses, indemnities, costs,
obligations and liabilities of the Grantor from time to time under or in
connection with this Agreement, the Notes, the Purchase Agreement, the
Intellectual Property Security Agreement, the other Transaction Documents, and
any other instruments, agreements or other documents executed and/or delivered
in connection herewith or therewith; and (iii) all amounts in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Grantor.  Any
reference in this Agreement or in the Transaction Documents to the Obligations
shall include all or any portion thereof and any extensions, modifications,
renewals or alterations thereof, both prior and subsequent to any Insolvency
Proceeding.

 

5

 

 

(ff)          “Organizational Documents” means, with respect to the Grantor, the
documents by which the Grantor was organized (such as a certificate of
incorporation, certificate of limited partnership or articles of organization,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of the Grantor (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement).

 

(gg)        “Patents” means patents and patent applications, and also includes
(i) the patents and patent applications listed on Schedule 3 attached hereto and
made a part hereof (as the same may be amended or modified from time to time),
(ii) all divisions, continuations, continuations-in-part, reissues and
extensions thereof, (iii) all income, royalties, damage awards and payments now
and hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements thereof, (iv) the right to sue for past,
present and future infringements thereof, and (v) all of the Grantor’s rights
corresponding thereto throughout the world.

 

(hh)        “Permitted Encumbrances” means (a) liens in favor of the Secured
Party to secure the Secured Obligations, (b) liens (i) with respect to the
payment of taxes, assessments or other governmental charges or (ii) of
suppliers, carriers, materialmen, warehousemen, workmen or mechanics and other
similar liens, in each case imposed by law and arising in the ordinary course of
business, and securing amounts that are not yet due or that are being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves or other appropriate provisions are maintained on the
books of the Grantor in accordance with GAAP and which do not involve, in the
judgment of Secured Party, any risk of the sale, forfeiture or loss of any of
the Collateral (a “Permitted Contest”), (c) liens existing on the date hereof
and set forth on Schedule 8 hereto, (d) liens securing purchase money
indebtedness, provided that (i) such liens exist prior to the acquisition of, or
attach substantially simultaneous with, or within 30 days after the,
acquisition, repair, improvement or construction of, such property financed by
such indebtedness and (ii) such liens do not extend to any property of the
Grantor other than the property (and proceeds thereof) acquired or built, or the
improvements or repairs, financed by such indebtedness, and (e) licenses entered
into in the ordinary course of business.

 

(ii)           “Person” has the meaning specified therefor in the Purchase
Agreement.

 

(jj)           “Proceeds” has the meaning specified therefor in Section 2.

 

(kk)         “Purchase Agreement” has the meaning specified therefor in the
recitals to this Agreement.

 

6

 

 

(ll)           “Records” means information that is inscribed on a tangible
medium or which is stored in an electronic or other medium and is retrievable in
perceivable form.

 

(mm)       “Remaining Note” has the meaning specified therefor in the Purchase
Agreement.

 

(nn)        “Second Closing” has the meaning specified therefor in the Purchase
Agreement.

 

(oo)        “Security Interest” has the meaning specified therefor in Section 2.

 

(pp)        “Secured Obligations” means each and all of the following: (a) each
and all of the present and future obligations of the Grantor now existing or
hereafter arising from this Agreement, the Notes, the Purchase Agreement, or the
other Transaction Documents, and (b) all Obligations of the Grantor, including,
in the case of each of clauses (a) and (b), reasonable attorneys fees and
expenses and any interest, fees, or expenses that accrue after the filing of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any Insolvency Proceeding in each case, subject to any
applicable limitations expressly provided in the Transaction Documents.

 

(qq)        “Secured Party’s Liens” means the Liens granted by the Grantor to
the Secured Party under the Transaction Documents.

 

(rr)          “Securities Account” means a securities account (as that term is
defined in the Code).

 

(ss)        “Stock” means all shares, options, warrants, interests,
participations, or other equivalents (regardless of how designated) of or in a
Person, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the Commission under the Exchange
Act).

 

(tt)          “Supporting Obligations” means supporting obligations (as such
term is defined in the Code).

 

(uu)        “Trademarks” means trademarks, trade names, trademark applications,
service marks, service mark applications, and also includes (i) the registered
or applied for trade names, trademarks, trademark applications, service marks,
and service mark applications listed on Schedule 4 attached hereto and made a
part hereof (as the same may be amended or modified from time to time), (ii) all
renewals thereof, (iii) all income, royalties, damage awards and payments now
and hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future (A) infringements and dilutions thereof and (B) injury to the
goodwill associated therewith, (iv) the right to sue for past, present and
future (A) infringements and dilutions thereof and (B) injury to the goodwill
associated therewith, (v) the goodwill of the Grantor’s business symbolized by
the foregoing or connected therewith, and (vi) all of the Grantor’s rights
corresponding thereto throughout the world.

 

7

 

 

(vv)        “Transaction Documents” has the meaning specified therefor in the
Purchase Agreement.

 

(ww)       “UCF” means United Capital Funding Corp.

 

(xx)         “UCF Collateral” means the collateral that secures the obligations
of the Grantor to UCF under the UCF Factoring Agreement (i.e., all Accounts and
Inventory of the Grantor).

 

(yy)        “UCF Factoring Agreement” means that certain Factoring and Security
Agreement, dated as of April 1, 2009, between the Grantor and UCF.

 

(zz)         “URL” means “uniform resource locator,” an internet web address.

 

2.            Guaranty and Grant of Security. (A) The Grantor, in consideration
of the benefits obtained thereby and for other valuable consideration hereby
acknowledged, hereby unconditionally guarantees to the benefit of the Secured
Party, for the benefit of the Secured Party, the prompt payment and performance
of each and all of the Secured Obligations, without setoff or counterclaim each
of which are herby waived.

 

(B)         The Grantor hereby unconditionally grants, assigns, and pledges to
the Secured Party a continuing security interest (herein referred to as the
“Security Interest”) in all the Grantor’s right, title and interest in and to
its personal property, tangible or intangible, of the Grantor whether now owned
or hereafter acquired or arising and wherever located, including without
limitation the Grantor’s right, title, and interest in and to the following,
whether now owned or hereafter acquired or arising and wherever located (the
“Collateral”):

 

(a)          all of the Grantor’s Accounts;

 

(b)          all of the Grantor’s Books;

 

(c)          all of the Grantor’s Chattel Paper;

 

(d)          all of the Grantor’s Deposit Accounts;

 

(e)          all of the Grantor’s Equipment and fixtures;

 

(f)           all of the Grantor’s General Intangibles;

 

8

 

 

(g)          all of the Grantor’s Inventory;

 

(h)          all of the Grantor’s Investment Related Property;

 

(i)           all of the Grantor’s Negotiable Collateral;

 

(j)           all of the Grantor’s rights in respect of Supporting Obligations;

 

(k)          all of the Grantor’s Commercial Tort Claims;

 

(l)           all of the Grantor’s money, cash equivalents, or other assets of
the Grantor that now or hereafter come into the possession, custody, or control
of the Secured Party;

 

(m)         all of the proceeds and products, whether tangible or intangible, of
any of the foregoing, including proceeds of insurance or Commercial Tort Claims
covering or relating to any or all of the foregoing, and any and all Accounts,
Books, Chattel Paper, Deposit Accounts, Equipment, General Intangibles,
Inventory, Investment Related Property, Negotiable Collateral, Supporting
Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in condemnation with respect to any of the
foregoing, any rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction
of the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing (the “Proceeds”). 
Without limiting the generality of the foregoing, the term “Proceeds” includes
whatever is receivable or received when Investment Related Property or proceeds
are sold, exchanged, collected, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes proceeds of any indemnity
or guaranty payable to the Grantor or the Secured Party from time to time with
respect to any of the Investment Related Property.

 

Notwithstanding anything in this Agreement to the contrary, the parties hereby
acknowledge and agree that the Secured Party’s Security Interest in any
Collateral hereunder that also constitutes UCF Collateral shall be subordinate
to the security interest that Grantor has granted to UCF in such UCF Collateral
pursuant to the UCF Factoring Agreement.

 

3.            Security for Obligations.  This Agreement and the Security
Interest created hereby secures the payment and performance of the Secured
Obligations, whether now existing or arising hereafter.  Without limiting the
generality of the foregoing, this Agreement secures the payment of all amounts
which constitute part of the Secured Obligations and would be owed by the
Grantor to the Secured Party but for the fact that they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving the
Grantor.

 

9

 

 

4.            Grantor Remains Liable; Third Party Licensees.  (A) Anything
herein to the contrary notwithstanding, (a) the Grantor shall remain liable
under the contracts and agreements included in the Collateral to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by the Secured Party of any of the
rights hereunder shall not release the Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) the Secured Party shall not have any obligation or liability under such
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall the Secured Party be obligated to perform any of the obligations or
duties of the Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.  Until an Event of Default shall occur and
be continuing, except as otherwise provided in this Agreement, the Notes, the
Purchase Agreement, or other Transaction Documents, the Grantor shall have the
right to possession and enjoyment of the Collateral for the purpose of
conducting the ordinary course of its business, subject to and upon the terms
hereof and of the Notes, the Purchase Agreement and the other Transaction
Documents.

 

(B)            The Secured Party acknowledges and agrees that the security
interest arising hereunder in any Intellectual Property licensed by the Grantor
to a third party in an arms-length transaction shall be subject to the rights of
such third party licensee, whether such arms-length transaction is now existing
or is entered into following the execution and delivery of this Agreement. Upon
the request of the Grantor, the Secured Party shall provide an estoppel to such
third party licensee with respect to the foregoing. The Secured Party
acknowledges and agrees that no security interest or right is granted by the
Grantor in property to the extent that such property is not owned by the
Grantor.

 

5.            Representations and Warranties.  As of the Closing, the Grantor
hereby represents and warrants as follows:

 

(a)          The exact legal name, jurisdiction of incorporation, organization
or formation, organizational identification number, if any, and chief executive
office of the Grantor is set forth on Schedule 1  attached hereto.  The Grantor
has no trade names except as set forth on Schedule 1 attached hereto.  The
Grantor has not used any name other than that as set forth on Schedule 1 for the
preceding five years.  No entity has merged into the Grantor or been acquired by
the Grantor within the past five years except as set forth on Schedule 1.

 

(b)          Schedule 5 attached hereto sets forth all Real Property owned or
leased by the Grantor as of the Initial Closing Date.

 

10

 

 

(c)          The Grantor does not have any interest in, or title to, any 
registered Copyrights, registered Patents or Trademarks except as set forth
on Schedules 2,  3 and 4, respectively, attached hereto.  This Agreement is
effective to create a valid and continuing Lien on such Copyrights, Intellectual
Property Licenses, Patents and Trademarks and, upon the Secured Party’s filing
of the Intellectual Property Security Agreement with the United States Copyright
Office and the Secured Party’s filing of the Intellectual Property Security
Agreement with the United States Patent and Trademark Office, and the Secured
Party’s filing of appropriate financing statements in the jurisdictions listed
on Schedule 6 hereto, subject to Permitted Encumbrances, all action necessary or
desirable to protect and perfect the Security Interest in the United States in
and to the Grantor’s Patents, Trademarks, Copyrights or Intellectual Property
Licenses constituting Collateral has been taken and such perfected Security
Interest is enforceable as such as against any and all creditors of and
purchasers from the Grantor, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or similar laws relating to or limiting creditors’ rights generally. 
The Grantor does not have any interest in any Copyright that is necessary in
connection with the operation of the Grantor’s business, except for those
Copyrights identified on Schedule 2 attached hereto which have been registered
with the United States Copyright Office.

 

(d)         The Grantor has the requisite corporate, partnership, limited
liability company or other power and authority to enter into this Agreement and
the other Transaction Documents to which it is a party and otherwise to carry
out its obligations hereunder. The execution, delivery and performance by the
Grantor of this Agreement and the filings contemplated herein and the other
Transaction Documents to which it is a party have been duly authorized by all
necessary action on the part of the Grantor and no further action is required by
the Grantor.  This Agreement and the other Transaction Documents to which it is
a party have been duly executed by the Grantor.  This Agreement and the other
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of the Grantor, enforceable against the Grantor in accordance
with its terms except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization and similar laws of general application
relating to or affecting the rights and remedies of creditors and by general
principles of equity.

 

(e)          No written claim has been received by the Grantor that any
Collateral or the Grantor’s use of any Collateral violates the rights of any
third party that has not been resolved to the satisfaction of the Grantor. There
has been no adverse decision to the Grantor’s claim of ownership rights in or
exclusive rights to use the Collateral in any jurisdiction or to the Grantor’s
right to keep and maintain such Collateral in full force and effect, and there
is no proceeding involving said rights pending or, to the best knowledge of the
Grantor, threatened before any court, judicial body, administrative or
regulatory agency, arbitrator or other governmental authority.

 

(f)          The Grantor shall at all times maintain its books of account and
records relating to the Collateral at its current principal place of business as
specified on Schedule 1 (except when temporarily kept at the offices of its
attorneys or accountants) and may not relocate such books of account and records
or tangible Collateral unless it delivers to the Secured Party at least ten (10)
days prior to such relocation (i) written notice of such relocation and the new
location thereof (which must be within the United States) and (ii) evidence that
appropriate financing statements under the Code and other necessary documents
have been filed and recorded and other steps have been taken to perfect the
Security Interests (to the same extent that the Security Interests are perfected
prior to such relocation) to create in favor of the Secured Party, subject to
Permitted Encumbrances, a valid, perfected and continuing perfected first
priority lien in the Collateral (other than with respect to the UCF Collateral,
as to which the perfected security interest of the Secured Party in such UCF
Collateral shall be junior only to the security interest of UCF therein).

 

11

 

 

(g)          The execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party by the Grantor do not
(i) violate any of the provisions of the Organizational Documents of the Grantor
or any judgment, decree, order or award of any court, governmental body or
arbitrator or any applicable law, rule or regulation applicable to the Grantor
or (ii) subject to the Company’s compliance under the UCF Factoring Agreement,
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing the Grantor’s debt or otherwise) or other understanding
to which the Grantor is a party or by which any property or asset of the Grantor
is bound or affected, except in all cases, for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect.  If any,
all required consents (including, without limitation, from stockholders or
creditors of the Grantor) necessary for the Grantor to enter into and perform
its obligations hereunder have been obtained.

 

(h)          This Agreement creates a valid security interest in the Collateral
of the Grantor, to the extent a security interest therein can be created under
the Code, securing the payment of the Secured Obligations.  Except to the extent
a security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code,  all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing the
Grantor, as a debtor, and Secured Party, as secured party, in the jurisdictions
listed next to the Grantor’s name on Schedule 5 attached hereto, it being
understood that any and all such filings shall be made by the Secured Party and
the Grantor shall have no liability whatsoever in connection with the Secured
Party’s failure to properly record such security interests, unless such failure
results from inaccurate information provided by the Grantor.  Upon the making of
such filings, the Secured Party shall have, subject to Permitted Encumbrances, a
first priority perfected security interest in the Collateral of the Grantor
(other than the UCF Collateral, as to which the perfected security interest of
the Secured Party in such UCF Collateral shall be junior only to the security
interest of UCF therein) to the extent such security interest can be perfected
by the filing of a financing statement.  For the avoidance of doubt, the Grantor
hereby represents and warrants that the security interest of the Secured Party
in the Collateral is and shall be senior to the security interest that the
Grantor granted pursuant to the November 2011 Security Agreement(s) to the
secured parties named therein, and that the indebtedness of the Grantor to the
Secured Party constitutes “Senior Indebtedness” and “Permitted Indebtedness” as
those terms are defined in the November 2011 Security Agreement(s). Except as
otherwise specified herein, all action by the Grantor necessary to protect and
perfect such security interest on each item of Collateral has been duly taken
(to the extent such action is required under this Agreement).

 

12

 

 

(i)           No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by the Grantor
in and to the Collateral pursuant to this Agreement or for the execution,
delivery, or performance of this Agreement and the other Transaction Documents
to which it is a party by the Grantor, except those consents, approvals,
authorizations or other actions which have been taken or the failure of which to
obtain could not reasonably be expected to cause a Material Adverse Effect, or
(ii) for the exercise by the Secured Party of the voting or other rights
provided for in this Agreement or any other Transaction Document with respect to
the Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement or any other Transaction Document, except as may be
required in connection with such disposition of Investment Related Property by
laws affecting the offering and sale of securities generally.

 

6.            Covenants.  The Grantor covenants and agrees with the Secured
Party, for the benefit of the Secured Party, that from and after the date of
this Agreement and until the date of termination of this Agreement in accordance
with the terms hereof:

 

(a)          Possession of Collateral.  In the event that any Collateral,
including Proceeds, is evidenced by or consists of Negotiable Collateral,
Investment Related Property, or Chattel Paper, with a value, individually or in
the aggregate, in excess of Ten Thousand Dollars ($10,000), and if and to the
extent that perfection or priority of the Secured Party’s Security Interest is
dependent on by possession, the Grantor, promptly (and in any event within one
(1) Business Day) upon the request of the Secured Party, shall execute such
other documents and instruments as shall be reasonably requested by the Secured
Party or, if applicable, endorse and deliver physical possession of such
Collateral to the Secured Party or its representative, together with, if
applicable, such undated powers endorsed in blank as shall be reasonably
requested by the Secured Party;

 

(b)          Chattel Paper.

 

(i)          In the event that the Grantor acquires Chattel Paper with a value,
individually or in the aggregate, in excess of Ten Thousand Dollars ($10,000),
the Grantor shall promptly (and in any event within two (2) Business Days)
notify the Secured Party thereof, and upon the request of the Secured Party,
take all steps reasonably necessary to grant the Secured Party control of all
such electronic Chattel Paper in accordance with the Code and all “transferable
records” as that term is defined in Section 16 of the Uniform Electronic
Transaction Act and Section 201 of the federal Electronic Signatures in Global
and National Commerce Act as in effect in any relevant jurisdiction;

 

13

 

 

(ii)         If the Grantor retains possession of any Chattel Paper or
instruments (which retention of possession shall be subject to the extent
permitted hereby and by the Purchase Agreement), promptly upon the request of
the Secured Party, such Chattel Paper and instruments shall be marked with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the Security Interest of TRIM CAPITAL LLC, as Secured Party”;

 

(c)          Letter-of-Credit Rights.  If the Grantor is or becomes the
beneficiary of a letter of credit with a face value in excess of Ten Thousand
Dollars ($10,000), the Grantor shall promptly (and in any event within two
(2) Business Days after becoming a beneficiary), notify the secured Party
thereof and, thereafter, upon the request by the Secured Party, except with
respect to documentary letters of credit received by the Grantor from customers
in the ordinary course of business if no Event of Default has occurred and is
continuing, take such actions the Secured Party may reasonably request to grant
the Secured Party control thereof, which may include entering into a tri-party
agreement with the Secured Party and the issuer or confirmation bank with
respect to letter-of-credit rights assigning such letter-of-credit rights to the
Secured Party and directing all payments thereunder to a deposit account
designated by the Secured Party, all in form and substance reasonably
satisfactory to the Secured Party;

 

(d)          Commercial Tort Claims.  The Grantor shall promptly (and in any
event within two (2) Business Days of receipt thereof), notify the Secured Party
in writing upon becoming a plaintiff in respect of, or otherwise obtaining a
Commercial Tort Claim after the date hereof and, upon request of the Secured
Party, promptly amend Schedule 7 to this Agreement to describe such
after-acquired Commercial Tort Claim in a manner that reasonably identifies such
Commercial Tort Claim, and hereby authorizes the filing of additional financing
statements or amendments to existing financing statements describing such
Commercial Tort Claims, and agrees to do such other acts or things deemed
necessary or reasonably desirable by the Secured Party to give the Secured
Party, subject to Permitted Encumbrances and any other limitations set forth in
this Agreement, a first priority perfected security interest in any such
Commercial Tort Claim;

 

(e)          Government Contracts.  If any Account or Chattel Paper,
individually or in the aggregate with a value in excess of Ten Thousand Dollars
($10,000), arises out of a contract or contracts with the United States of
America or any department, agency, or instrumentality thereof, the Grantor shall
promptly (and in any event within two (2) Business Days of the creation thereof)
notify the Secured Party thereof in writing and execute any instruments or take
any steps reasonably required by the Secured Party, to the extent permitted
under, and in accordance with, applicable law, in order that all moneys due or
to become due under such contract or contracts shall be assigned to the Secured
Party, and shall provide written notice thereof under the Assignment of Claims
Act or other applicable law;

 

14

 

 

(f)          Intellectual Property.

 

(i)             Upon request of the Secured Party, in order to facilitate
filings with the United States Patent and Trademark Office and the United States
Copyright Office, the Grantor shall execute and deliver to the Secured Party one
or more Intellectual Property Security Agreements to further evidence the
Secured Party’s Liens on the Grantor’s Patents, Trademarks, or Copyrights, and
the General Intangibles of the Grantor relating thereto or represented thereby;

 

(ii)            The Grantor shall have the duty, to the extent necessary or
economically desirable in the operation of its business and to the extent
consistent with its business and legal strategy, (A) to promptly sue for
infringement, misappropriation, or dilution and to recover any and all awarded
damages for such infringement, misappropriation, or dilution, (B) to prosecute
diligently any trademark application or service mark application that is part of
the Grantor’s Trademarks pending as of the date hereof or hereafter until the
termination of this Agreement, (C) to prosecute diligently any patent
application that is part of the Grantor’s Patents pending as of the date hereof
or hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of the Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including the filing of applications for renewal, affidavits of use,
affidavits of incontestability and opposition and interference and cancellation
proceedings.  The Grantor shall promptly file an application with the United
States Copyright Office for any Copyright that has not been registered with the
United States Copyright Office if such Copyright is necessary or economically
desirable in the operation of the Grantor’s business. Any expenses incurred in
connection with the foregoing shall be borne by the Grantor.  Without the prior
written consent of the Secured Party, which shall not be unreasonably withheld,
the Grantor further agrees not to abandon any Trademark, Patent, Copyright, or
Intellectual Property License that is necessary or economically desirable in the
operation of the Grantor’s business;

 

(iii)           The Grantor acknowledges and agrees that the Secured Party shall
have no duties with respect to the Trademarks, Patents, Copyrights, or
Intellectual Property Licenses.  Without limiting the generality of this
Section 6(f), the Grantor acknowledges and agrees that the Secured Party shall
not be under any obligation to take any steps necessary to preserve rights in
the Trademarks, Patents, Copyrights, or Intellectual Property Licenses against
any other Person, but the Secured Party may do so at its option from and after
the occurrence and during the continuance of an Event of Default, and all
expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) shall be for the sole account of
the Grantor and shall be chargeable to the Grantor;

 

(iv)           In no event shall the Grantor, either itself or through any
agent, employee, licensee, or designee, file an application for the registration
of any Patent, Trademark, or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency without giving the Secured Party prompt (and in any event within ten
(10) Business Days) written notice thereof. Promptly upon any such filing, the
Grantor shall comply with Section 6(f)(i) hereof;

 

15

 

 

(g)          Investment Related Property.

 

(i)             If the Grantor shall receive or become entitled to receive any
Investment Related Property after the Closing Date, it shall promptly (and in
any event within five (5) Business Days of receipt thereof) take all actions
necessary to cause such Investment Related Property to become Collateral
hereunder and subject to a lien and security interest in favor of the Secured
Party;

 

(ii)            Upon the occurrence and during the continuance of an Event of
Default, all sums of money and property paid or distributed in respect of the
Investment Related Property which are received by the Grantor shall be held by
the Grantor in trust for the benefit of the Secured Party segregated from the
Grantor’s other property, and the Grantor shall deliver it forthwith to the
Secured Party in the exact form received;

 

(iii)           The Grantor shall promptly deliver to the Secured Party a copy
of each notice or other communication received by it in respect of any
Investment Related Property;

 

(iv)           The Grantor agrees that it will cooperate with the Secured Party
in obtaining all necessary approvals and making all necessary filings under
federal, state, local, or foreign law in connection with the Security Interest
on the Investment Related Property or any sale or transfer thereof;

 

(h)          Transfers and Other Liens.  Except as otherwise expressly permitted
hereby or by the Purchase Agreement, the Grantor shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except (x) any inventory or other property
sold or disposed of in the ordinary course of business and (y) any grant of
non-exclusive licenses to its Intellectual Property in the ordinary course of
business, or (ii) create or permit to exist any Lien upon or with respect to any
of the Collateral of the Grantor, except for Permitted Encumbrances.  The
inclusion of Proceeds in the Collateral shall not be deemed to constitute the
Secured Party’s consent to any sale or other disposition of any of the
Collateral except as expressly permitted in this Agreement, the Purchase
Agreement or the other Transaction Documents;

 

16

 

 

(i)           Insurance.  The Grantor shall maintain with financially sound and
reputable insurers, insurance with respect to the Collateral, including
Collateral hereafter acquired, against loss or damage of the kinds and in the
amounts customarily insured against by entities of established reputation having
similar properties similarly situated and in such amounts as are customarily
carried under similar circumstances by other such entities and otherwise as is
prudent for entities engaged in similar businesses but in any event sufficient
to cover the full replacement cost thereof (it being agreed that the insurance
policies and amounts maintained by the Grantor as of the Closing Date are
satisfactory).  The Grantor shall cause each insurance policy issued in
connection herewith to provide, and the insurer issuing such policy to certify
to the Secured Party that (a) the Secured Party will be named as Purchaser loss
payee and additional insured under each such insurance policy; (b) if such
insurance be proposed to be cancelled or materially changed for any reason
whatsoever, such insurer will promptly notify the Secured Party and such
cancellation or change shall not be effective as to the Secured Party for at
least thirty (30) days after receipt by the Secured Party of such notice, unless
the effect of such change is to extend or increase coverage under the policy;
and (c) the Secured Party will have the right (but no obligation) at its
election to remedy any default in the payment of premiums within thirty (30)
days of notice from the insurer of such default.  If no Event of Default exists
and if the proceeds arising out of any claim or series of related claims do not
exceed $100,000, loss payments in each instance will be available to the Grantor
and applied by the Grantor to the repair and/or replacement of property with
respect to which the loss was incurred.  If no Event of Default exists and such
proceeds exceed $100,000, and in any event after an Event of Default occurs, all
proceeds then or thereafter in existence shall be paid to the Secured Party (for
application to the Obligations) and, if received by the Grantor, shall be held
in trust for the Secured Party and promptly paid over to the Secured Party (for
application to the Obligations) unless otherwise directed in writing by the
Secured Party.

 

(j)           Copies.  The Grantor shall deliver copies of such policies or the
related certificates evidencing that the Secured Party is listed as Purchaser
loss payee on property insurance and as additional insured on liability
insurance within ten (10) days of closing and at the time any new policy of
insurance is issued.

 

(k)          Permitted Encumbrances. Subject to the Company’s payment
obligations under the UCF Factoring Agreement, the Grantor shall not prepay or
amend any obligations secured by the Permitted Encumbrances without the prior
written consent of the Secured Party.

 

7.           Relation to Other Security Documents.  The provisions of this
Agreement shall be read and construed with the other Transaction Documents
referred to below in the manner so indicated.

 

(a)          Purchase Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Purchase Agreement, such
provision of the Purchase Agreement shall control.

 

(b)          Note. In the event of any conflict between any provision in this
Agreement and a provision in the Notes, such provision of the Notes shall
control.

 

(c)          Intellectual Property Security Agreements.  The provisions of any
executed Intellectual Property Security Agreements are supplemental to the
provisions of this Agreement, and nothing contained in the Intellectual Property
Security Agreements shall limit any of the rights or remedies of the Secured
Party hereunder.

 

17

 

 

8.            Further Assurances.

 

(a)          The Grantor agrees that from time to time, at its own expense, the
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that may be necessary or that the Secured Party may
reasonably request, in order to perfect and protect the Security Interest
granted or purported to be granted hereby or to enable the Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.

 

(b)          Subject to Section 8(c), the Grantor authorizes the filing by the
Secured Party of financing or continuation statements, or amendments thereto,
and the Grantor will execute and deliver to the Secured Party such other
instruments or notices, as may be necessary or as the Secured Party may
reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.

 

(c)          The Grantor authorizes the Secured Party at any time and from time
to time to file, transmit, or communicate, as applicable, financing statements
and amendments (i) describing the Collateral as “all personal property of
debtor” or “all assets of debtor” or words of similar effect, (ii) describing
the Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance.  The Grantor also hereby
ratifies any and all financing statements or amendments previously filed by the
Secured Party in any jurisdiction.

 

(d)         The Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of the Secured Party, subject to the Grantor’s rights under
Section 9-509(d)(2) of the Code.

 

9.            Secured Party Right to Perform Contracts, Exercise Rights, etc. 
Upon the occurrence and during the continuance of an Event of Default, the
Secured Party (or its designee) (a) may proceed to perform any and all of the
obligations of the Grantor contained in any contract, lease, or other agreement
and exercise any and all rights of the Grantor therein contained as fully as the
Grantor itself could, (b) shall have the right to use the Grantor’s rights under
Intellectual Property Licenses in connection with the enforcement of the Secured
Party’s rights hereunder, including the right to prepare for sale and sell any
and all Inventory and Equipment now or hereafter owned by the Grantor and now or
hereafter covered by such licenses, but only to the extent permitted by such
licenses or the licensors thereunder or applicable law, and (c) shall have the
right to request that any Stock that is pledged hereunder be registered in the
name of the Secured Party or any of its nominees.

 

10.          Secured Party Appointed Attorney-in-Fact.  The Grantor hereby
irrevocably appoints the Secured Party its attorney-in-fact, with full authority
in the place and stead of the Grantor and in the name of the Grantor or
otherwise, at such time as an Event of Default has occurred and is continuing
under the Notes, to take any action and to execute any instrument which the
Secured Party may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement, including:

 

18

 

 

(a)          to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts or any Supporting Obligations in connection
therewith or any other Collateral of the Grantor;

 

(b)          to receive and open all mail addressed to the Grantor and to notify
postal authorities to change the address for the delivery of mail to the Grantor
to that of the Secured Party;

 

(c)           to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;

 

(d)          to file any claims or take any action or institute any proceedings
which the Secured Party may deem necessary or desirable for the collection of
any of the Collateral of the Grantor or otherwise to enforce the rights of the
Secured Party with respect to any of the Collateral;

 

(e)          to repair, alter, or supply goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to the Grantor in
respect of any Account of the Grantor;

 

(f)           to use any labels, Patents, Trademarks, trade names, URLs, domain
names, industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of the Grantor; and

 

(g)          the Secured Party shall have the right, but shall not be obligated,
to bring suit in its own name to enforce the Trademarks, Patents, Copyrights and
Intellectual Property Licenses and, if the Secured Party shall commence any such
suit, the Grantor shall, at the request of the Secured Party, do any and all
lawful acts and execute any and all proper documents reasonably required by the
Secured Party in aid of such enforcement.

 

To the extent permitted by law, the Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

11.          Secured Party May Perform.  If the Grantor fails to perform any
agreement contained herein, the Secured Party may perform, or cause performance
of, such agreement, and the reasonable out-of-pocket expenses of the Secured
Party incurred in connection therewith shall be payable by the Grantor.

 

19

 

 

12.          Collection of Accounts, General Intangibles and Negotiable
Collateral.  At any time upon the occurrence and during the continuance of an
Event of Default, the Secured Party or its designee may notify Account Debtors
of the Grantor that the Accounts, General Intangibles, Chattel Paper or
Negotiable Collateral have been assigned to the Secured Party or that the
Secured Party has a security interest therein, and (b) collect the Accounts,
General Intangibles and Negotiable Collateral directly, and any collection costs
and expenses shall constitute part of the Grantor’s Secured Obligations under
the Transaction Documents.

  

13.          Remedies.  Upon the occurrence and during the continuance of an
Event of Default:

 

(a)          the Secured Party may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein, in the other
Transaction Documents, or otherwise available to it, all the rights and remedies
of a secured party on default under the Code or any other applicable law. 
Without limiting the generality of the foregoing, the Grantor expressly agrees
that, in any such event, the Secured Party without demand of performance or
other demand, advertisement or notice of any kind (except a notice specified
below of time and place of public or private sale) to or upon the Grantor or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require the Grantor to, and the Grantor hereby agrees that it
will at its own expense and upon request of the Secured Party forthwith,
assemble all or part of the Collateral as directed by the Secured Party and make
it available to the Secured Party at one or more locations where the Grantor
regularly maintains Inventory, and (ii) without notice except as specified
below, sell or otherwise dispose of the Collateral or any part thereof in one or
more parcels at public or private sale or other disposition, at any of the
Secured Party’s offices or elsewhere, for cash, on credit, and upon such other
terms as the Secured Party may deem commercially reasonable. Without limiting
the generality of the foregoing, the Secured Party may disclaim any and all
representations and warranties in connection with any such sale or other
disposition.  The Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days notice to the Grantor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification and specifically such notice shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code.  The Secured Party shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given. 
The Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

20

 

 

(b)          The Secured Party is hereby granted a license or other right to
use, without liability for royalties or any other charge, the Grantor’s labels,
Patents, Copyrights, rights of use of any name, trade secrets, trade names,
Trademarks, service marks and advertising matter, URLs, domain names, industrial
designs, other industrial or intellectual property or any property of a similar
nature, whether owned by the Grantor or with respect to which the Grantor has
rights under license, sublicense, or other agreements, (but only to the extent
(i) such license, sublicense or agreement does not prohibit such use by the
Secured Party and (ii) the Grantor will not be in default under such license,
sublicense or other agreement as a result of such use by the Secured Party) as
it pertains to the Collateral, in preparing for sale, advertising for sale and
selling any Collateral, and the Grantor’s rights under all licenses and all
franchise agreements shall inure to the benefit of the Secured Party.

 

(c)          Any cash held by the Secured Party as Collateral and all cash
proceeds received by the Secured Party in respect of any sale of, collection
from, or other realization in any manner upon all or any part of the Collateral
shall be applied against the Secured Obligations in the order set forth as
follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of the Secured Party
in connection with enforcing its rights under this Agreement and the other
Transaction Documents; SECOND, to the payment of all accrued and unpaid fees and
interest under the Notes; THIRD, to the payment of the outstanding principal
amount of the Notes; and FOURTH, to the payment of the surplus, if any, to
whoever may be lawfully entitled to receive such surplus.

 

In the event the proceeds of Collateral are insufficient to satisfy all of the
Secured Obligations in full, the Grantor shall remain jointly and severally
liable for any such deficiency.

 

(d)          The Grantor hereby acknowledges that the Secured Obligations arose
out of a commercial transaction.

                      

14.          Remedies Cumulative. 

 

(a)          Each right, power, and remedy of the Secured Party as provided for
in this Agreement or in the other Transaction Documents or now or hereafter
existing at law or in equity or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power, or remedy
provided for in this Agreement or in the other Transaction Documents or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by the Secured Party, of any one or more
of such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by the Secured Party of any or all such other rights, powers, or
remedies.

 

(b)          Setoff. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, the Secured Party
is hereby authorized at any time or from time to time, without notice to the
Grantor or any other person, any such notice being hereby expressly waived, to
offset and to appropriate and to apply any and all balances held by it at any of
its offices for the account of the Grantor (regardless of whether such balances
are then due to the Grantor) and any other properties or assets at any time held
or owing by the Secured Party to or for the credit or for the account of the
Grantor against and on account of any of the Obligations that are not paid when
due.

 

21

 

 

15.          Marshaling. The Secured Party shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising.  To the extent that it lawfully may, the Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Secured Party’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, the Grantor hereby irrevocably waives the benefits of all such laws.

 

16.          Indemnity and Expenses.

 

(a)          The Grantor agrees to indemnify the Secured Party from and against
all claims, lawsuits and liabilities (including reasonable attorneys’ fees)
growing out of or resulting from this Agreement (including enforcement of this
Agreement) or any other Transaction Document to which the Grantor is a party,
except claims, losses or liabilities resulting from the gross negligence or
willful misconduct of the party seeking indemnification as determined by a final
non-appealable order of a court of competent jurisdiction, and subject to any
other express limitations set forth in the Transaction Documents.  This
provision shall survive the termination of this Agreement and the repayment of
the Secured Obligations.

 

(b)          The Grantor shall, upon demand, pay to the Secured Party all the
fees, costs, charges and expenses which the Secured Party may incur in
connection with (i) the administration of this Agreement, (ii) the custody,
preservation, use or operation of, or, upon an Event of Default, the sale of,
collection from, or other realization upon, any of the Collateral in accordance
with this Agreement and the other Transaction Documents, (iii) the exercise or
enforcement of any of the rights of the Secured Party hereunder or (iv) the
failure by the Grantor to perform or observe any of the provisions hereof.

 

17.          Merger, Amendments; Etc.  THIS AGREEMENT, TOGETHER WITH THE OTHER
TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.  No waiver of any provision of this Agreement, and no consent to any
departure by the Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Secured Party, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.  No amendment of any provision of this Agreement shall
be effective unless the same shall be in writing and signed by the Secured Party
and the Grantor.

 

22

 

 

18.          Addresses for Notices.  All notices and other communications
provided for hereunder shall be given in the form and manner and delivered to
the Secured Party at its address specified in the Purchase Agreement, and to the
Grantor at its address specified in the Purchase Agreement, as applicable, or,
as to any party, at such other address as shall be designated by such party in a
written notice to the other party.

 

19.          Continuing Security Interest.  This Agreement shall create a
continuing security interest in the Collateral and shall (a) remain in full
force and effect until the Obligations have been indefeasibly paid in full or
otherwise terminated in accordance with the provisions of the Notes and the
Purchase Agreement, (b) be binding upon the Grantor, and its successors and
assigns, and (c) inure to the benefit of, and be enforceable by, the Secured
Party, and its successors and permitted transferees and assigns.  Without
limiting the generality of the foregoing clause (c), the Secured Party may,
solely in accordance with the provisions of the Notes and the Purchase
Agreement, assign or otherwise transfer all or any portion of its rights and
obligations under the Notes and the Purchase Agreement to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Secured Party herein or otherwise. Upon indefeasible
payment in full or other termination of the Obligations in accordance with the
provisions of the Notes and the Purchase Agreement, the Security Interest
granted hereby shall terminate and all rights to the Collateral shall revert to
the Grantor or any other Person entitled thereto.  At such time, the Secured
Party shall authorize the filing of appropriate termination statements to
terminate such Security Interests.  No transfer or renewal, extension,
assignment, or termination of this Agreement or of the Notes, the Purchase
Agreement, any other Transaction Document, or any other instrument or document
executed and delivered by the Grantor to the Secured Party nor any additional
loans made by the Secured Party to the Grantor, nor the taking of further
security, nor the retaking or re-delivery of the Collateral to the Grantor, by
the Secured Party, shall release the Grantor from any obligation, except a
release or discharge executed in writing by the Secured Party in accordance with
the applicable provisions of this Agreement, the Notes and the Purchase
Agreement, as the case may be. The Secured Party shall not by any act, delay,
omission or otherwise, be deemed to have waived any of its rights or remedies
hereunder, unless such waiver is in writing and signed by the Secured Party and
then only to the extent therein set forth.  A waiver by the Secured Party of any
right or remedy on any occasion shall not be construed as a bar to the exercise
of any such right or remedy which the Secured Party would otherwise have had on
any other occasion.

 

23

 

 

20.          Governing Law.

 

(a)          THE VALIDITY OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER TRANSACTION DOCUMENT IN
RESPECT OF SUCH OTHER TRANSACTION DOCUMENT), THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND
THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)          THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS SHALL BE
TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE SECURED PARTY’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE THE SECURED PARTY ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  THE SECURED
PARTY AND THE GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 20(b).

 

(c)          TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE SECURED
PARTY AND THE GRANTOR HEREBY WAIVE THEIR  RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. 
THE SECURED PARTY AND THE GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

21.          Secured Party.  Each reference herein to any right granted to,
benefit conferred upon or power exercisable by the “Secured Party” shall be a
reference to the Secured Party and its successors and assigns.

 

24

 

 

22.          Miscellaneous.

 

(a)          This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.  Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement.  Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.  The
foregoing shall apply to each other Transaction Document mutatis mutandis.

 

(b)          Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

(c)          Headings used in this Agreement are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.

 

(d)         The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

 

(e)          Unless the context of this Agreement or any other Transaction
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Transaction Document refer to this Agreement or such other
Transaction Document, as the case may be, as a whole and not to any particular
provision of this Agreement or such other Transaction Document, as the case may
be.  Section, subsection, clause, schedule, and exhibit references herein are to
this Agreement unless otherwise specified.  Any reference in this Agreement or
in any other Transaction Document to any agreement, instrument, or document
shall include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein or in the other
Transaction Documents).  Any reference herein or in any other Transaction
Document to the satisfaction or repayment in full of the Obligations shall mean
the repayment in full in cash (or cash collateralization in accordance with the
terms hereof) of all Obligations other than unasserted contingent
indemnification Obligations.  Any reference herein to any Person shall be
construed to include such Person’s successors and assigns.  Any requirement of a
writing contained herein or in any other Transaction Document shall be satisfied
by the transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

 

[remainder of page intentionally left blank; signature page follows]  

25

 

 

           IN WITNESS WHEREOF, the undersigned parties hereto have executed this
Agreement by and through their duly authorized officers, as of the day and year
first above written:

 

  GRANTOR:       SKINNY NUTRITIONAL CORP.       By: /s/ Michael Salaman   Name:
  Title:       SECURED PARTY:       TRIM CAPITAL LLC       By: /s/ Marc Cummins
  Name:   Title:

 

26

 

 

SCHEDULE 1

 

ORGANIZATIONAL INFORMATION

 

Legal Name:      Skinny Nutritional Corp.

 

Jurisdiction of Incorporation:  Nevada     Organizational ID Number: C5026-1985
    Chief Executive Office: 3 Bala Plaza East, Suite 101   Bala Cynwyd, PA 19004
    Chief Executive Office   (as of July 1, 2012): Spring Mill Corporate Center
  1100 East Hector Street   Suite 391 (to be relocated to Suite 225)  
Conshohocken, PA 19428

 

27

 

  

SCHEDULE 2

 

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

None



 

28

 



 

SCHEDULE 3

 

PATENTS AND PATENT APPLICATIONS

 

None

 

29

 

 

 

SCHEDULE 4

 

TRADE NAMES, TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE

MARKS, AND SERVICE MARK APPLICATIONS

  

30

 

 

SCHEDULE 5

 

OWNED OR LEASED REAL PROPERTY

 

Real Property owned: None

 

Real property leased:  3 Bala Plaza East, Suite 101   Bala Cynwyd, PA 19004    
  As of July 1, 2012:       Spring Mill Corporate Center   1100 East Hector
Street   Suite 391 (to be relocated to Suite 225)   Conshohocken, PA 19428

 

31

 

 

SCHEDULE 6

 

LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

 

Grantor   Jurisdictions       Skinny Nutritional Corp.   Nevada Secretary of
State           Pennsylvania Secretary of State

 

32

 

 

SCHEDULE 7

 

COMMERCIAL TORT CLAIMS

 

Skinny Nutritional Corp. v. Beverage Incubators, Inc., et al. (Court of Common
Pleas of Montgomery County)

 

33

 

 

SCHEDULE 8

  

EXISTING LIENS

 

Debtor   Secured Party   Collateral  

State and

Jurisdiction

 

Filing Date and

Number (include

original file date

and continuations,
amendments, etc.)

Skinny Nutritional Corp.   United Capital Funding Corp.   Accounts and Inventory
  Nevada  

UCC-1 filed on 11/15/07

 

UCC-3 amendment filed 5/30/12

 

Skinny Nutritional Corp.   Holders of Notes issued in November 2011 Offering  
All assets   N/A   No UCC-1 filed

 

34

 

